February 24, 1932. The opinion of the Court was delivered by
The very carefully prepared report of the special referee, Hon. E.H. Henderson, in this cause, sets forth clearly the facts and correctly disposes of the legal issues involved. The *Page 507 
decree of the Circuit Judge approved the special referee's report. Our examination of the record convinces us that the exceptions of the appellant should be overruled.
The judgment of this Court is that the decree appealed from be, and the same is hereby, affirmed.
MESSRS. JUSTICE STABLER, CARTER and BONHAM concur.
MR. JUSTICE COTHRAN did not participate on account of illness.